Title: To Benjamin Franklin from Ferdinand Grand, 3 January 1783
From: Grand, Rodolphe-Ferdinand
To: Franklin, Benjamin


MonsieurParis ce Trois Janvier 1783
L’Idée de Mr. Rt. Morris de se procurer des Piastres de la Havanne est bien bonne, mais je ne puis en dire autant de ses dispositions pour les faire payer ici. Je présume qu’il comptoit allors sur les fonds qu’il esperoit que vous obtiendriez, mais come ils se reduisent à Six Millions qui suffiront à peine pour faire face au courant des payemens ordinaires, je ne pense pas qu’on puisse rien détourner de cette somme, sans courrir risque de se mettre dans des Embarras dont le moindre Seroit de compromettre la signature de Mr. Rt. Morris & la confiance publique. Voilà, Monsieur ce qu’un examen refléchi de vôtre position financiere actuelle me dicte; mais en refléchissant sur l’Idée de Mr. Morris je me suis rappellé que nôtre administration achetta pareillement l’année précedente de la Cour d’Espagne des Piastres prises à la Havanne, par le canal d’un Négocient qui consentit à recevoir en payement des Valleurs de finance à 12 Mois de terme & qui en fit son Affaire avec la Cour d’Espagne. Je suis si ignorant sur les secrets politiques qu’il peut m’être permis de faire des sillogismes sur cette matiere; mais si vous pensiez qu’il put convenir aux Interrets politiques de vous aider & quil n’y eut que la rareté de l’argent qui y mit obstacle on pourroit le lever par ce moyen puisqu’avec de pareilles valleurs de finance jespererois pouvoir procurer à Mr. Morris des Piastres à la Havanne, si comme j’en suis persuadé la Cour d’Espagne ne se refuse pas d’en vendre.
Je vous soumet, Monsieur, cette Idée pour en faire l’usage que vous croirez convenable, n’aiant pas besoin de vous faire observer que par ce moyen la Cour vous aideroit, sans dèbourser pendant une Année & que vous pourriez remplir par là les besoins de Mr. Morris.
Je suis avec un profond Respect Monsieur Vôtre très humble & très obeissant Serviteur
Grand
